DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US2016/0372960) in view of Baarman (US2010/0259217), further in view of Chen (US2018/0019624).
Re claim 1, Ritter teaches an antenna array (see [0048-0050], [0079-0080], [0105], Figs. 1-3, 5, 9-10 regarding charging surface having plurality of transmitter coils) configured to transmit or receive wireless electrical energy, the antenna array comprising: 
a first antenna (transmitter coil <200/905b>, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other adjacent transmitter coils) comprising a first electrically conductive filar (coil <202>, see [0056], Fig. 2A) with spaced apart first and second filar ends (coil ends/nodes A, B, see [0057], Fig. 2A) forming a first inductor coil having one or more first turns, wherein the first inductor coil is configured to generate a first inductance at a first resonant frequency (see [0056-0060], Fig. 2A regarding each of the multiple transmitter inductor coils inherently having an inductance; note that any coil inductance is inherently capable of providing inductance as part of a LC resonance frequency, and that no further structural elements/limitations are required by the claim language), wherein a first imaginary line bisects the first inductor coil (horizontal line through center of coil <200/905b>, see Fig. 3A; note that as drafted there is little limitation on how the line bisects the coil without explicit relationship to the coil loops/shape/structure and how/where the arbitrary line bisects it); 
a second antenna (transmitter coil <200/905e, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other transmitter coils) comprising a second electrically conductive filar (coil 
a third antenna (transmitter coil <200/905a>, see Figs. 9-10 regarding overall arrangement of plural transmitter coils and Figs. 2A, 3A-B regarding details of their shape and arrangement with other transmitter coils; see [0073], [0076], Figs. 3A-B regarding extending the coil arrangement to more than two coils) comprising a third electrically conductive filar (coil <202>, see [0056], Fig. 2A) with spaced apart first and second filar ends (coil ends/nodes A, B, see [0057], Fig. 2A) forming a third inductor coil having one or more third turns, wherein the third inductor coil is configured to generate a third inductance at a third resonant frequency (see [0056-0060], Fig. 2A regarding each of the multiple transmitter inductor coils inherently having an inductance; note that any coil inductance is inherently capable of providing inductance as part of a resonance frequency, and that no further structural elements/limitations are required by the claim language), wherein a third imaginary line bisects the third inductor coil (horizontal line through center of coil <200/905a>, see Fig. 3A); 
wherein the first, second, and third antennas are arranged so that (i) a first inductor coil array angle extends between the first imaginary line and the third imaginary line and a second 
wherein the first, second, and third inductor coils are constructed so that at least one of the respective first, second, or third electrically conductive filars crosses over its respective filar at a crossover intersection thereby forming at least one of the first, second or third inductor coils as a figure-eight coil configuration, the figure-eight coil configuration comprising two inductor coil loops wound in opposite directions, wherein the crossover intersection lies between the two inductor coil loops of the at least one first, second, or third electrically conductive filars (see Ritter: [0056-0060], Fig. 2A regarding each transmitter coil formed with crossing portion <208> to form two loop portions <204,206> with opposite winding/field direction). See Ritter: [0048-0050], [0054-0060], [0064], [0070-0074], [0079-0080], [0105-0111], Figs. 1-3, 5, 9-10.
Although Ritter generally suggests other arrangements where transmitter coils may be arranged in different patterns, or in different planes and overlap to reduce dead-zones (see Ritter: [0105], [0115-0116], [0118], Figs. 11-12) and generally suggests adjacent transmitter coils may have different orientations from each other in consideration of the directional fields produced by the double loop coil (see Ritter: [0071], [0073], [0076], Fig. 3B regarding double loop coil directional field, and adjacent coils having different orientations), Ritter does not explicitly disclose an arrangement of three antennas such that a sum of the first and second inductor coil array angles is equal to or greater than 1° and equal to or less than 90°, and (ii) the first and second inductor coils are co-planar, (iii) the third inductor coil is positioned on a plane above or below the first and second inductor coils, and (iv) the third inductor coil at least 
Baarman, however, teaches that it is known in the art of wireless power transmission systems using plurality of transmitter coils providing transmission coverage over an extended surface to have arrangement where first and second inductor coils are co-planar, (iii) the third inductor coil is positioned on a plane above or below the first and second inductor coils, and (iv) the third inductor coil at least partially overlaps both the first and second inductor coils to provide thorough coverage of the surface (see Baarman: [0044-0046], [0076], Figs. 3-4, 8 regarding transmitter coils arranged across two staggered layers such that a coil in different layer overlaps two other coils in same layer). Additionally, Chen teaches that it is known in the art of wireless power transmission systems using plurality of transmitter coils providing transmission coverage over an extended surface to have pairs of transmitter loops arranged to be able to produce fields in directions 45 degrees relative to each other across the surface (see Chen: [0040-0042, Figs. 3-4 regarding arrangement of coils to produce horizontal, diagonal, and vertical field directions by corresponding coil pairs). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array of Ritter to incorporate the teachings of Baarman by arranging the transmitter coils of Ritter in different layers and overlapping as recited for purposes of ensuring thorough and stronger coverage by more densely locating selectively activated transmitter coils (see Baarman: [0044-0046]) and to incorporate the teachings of Chen by arranging the directional field producing transmitter coils of Ritter such that bisecting lines of the coils as recited produce 45 degree angles between respective lines (i.e. sum between 1 and 90 degrees) for purposes of allowing the transmitter coils to produce fields in multiple different directions 
Re claim 2, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein each of the first, second and third resonant frequencies is in the range of 1 kHz to 1 MHz (the resonant frequencies are only required to be capable of being generated with the inductances as discussed regarding claim 1 above and no further structure/arrangement is otherwise recited such as actual capacitor/tuning to the resonant frequency; a particular resonant frequency is capable of being achieved depending on overall selection of capacitance and inductance values and their arrangement together).
Re claim 3, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein two or more of the first, second, or third inductances have different inductance values (see Ritter: [0076], Figs. 3A, 5 regarding coils being different sizes, thus inherently including arrangements with different coil inductances due to different coil sizes; see also Baarman: [0069] regarding using non-uniform coils in the array).
Re claim 4
Re claim 5, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, and discloses that dimensions and parameters of the transmitter coils are generally variable as desired (see Ritter: [0056-0057], [0063-0064], [0076], [0079], Figs. 2A, 3A, 5) but does not explicitly disclose specific inductance values. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the apparatus such that each of the first, second and third inductances is in the range of 50 nH to 50 pH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill in the wireless power transmission art would find it obvious to select particular coil inductance values based on the power requirements of the system, based on inductance values suitable for matching of system impedance for efficient transmission, to achieve desired mutual inductance/coupling values between transmitter and receiver coils, or to match other system parameters.
Re claim 6, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1. Ritter discloses the first, second, and third transmitter coils operating at the same frequency (see Ritter: [0082]) but does not explicitly discuss tuning the coil to the frequency. Baarman, however, teaches it is known in the art of wireless power transmission to have transmission coils be tuned to a desired operating/transmission frequency to improve efficiency of wireless power transfer (see Baarman: [0012], [0060], Fig. 7; note Chen similarly discloses resonant transmitter coils). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings 
Re claims 8-9, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 6, and discloses an exemplary tuning frequency of 100kHz (see Chen: [0050]) but does not discuss further values or ranges. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the tuned operating frequency is in the range of 6.78 MHz to 276.12 MHz; or wherein the operating frequency is in the range of 50 kHz to 500 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious to select particular device values for specific transmission frequency based on device regulations, transmission frequency requirements of corresponding receiver devices, or other power requirements of user's intended system.
Re claim 13, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein the sum of the first and second inductor coil array angles is about 90° (see discussion of claim 1 above regarding obviousness of orienting coils 45 degrees relative to each other, summing to 90 degrees).
Re claim 14, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein the first and second inductor coil array angles are about equal to each other (see discussion of claim 1 above regarding obviousness of orienting coils 45 degrees 
Re claim 15, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein the antenna array is embedded within one of a platform or a substrate (see Ritter: [0080], Fig. 5 regarding transmitter coils embedded in a table or mat, i.e. platform/substrate).
Re claim 19, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein the first inductor coil array angle is about 450, and wherein the second inductor coil array angle is about 45° (see discussion of claim 1 above regarding obviousness of orienting coils 45 degrees relative to each other).
Re claim 20, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 1, wherein the first inductor coil is constructed so that the first electrically conductive filar crosses over itself at a first crossover intersection thereby forming the first inductor coil as a first figure-eight configuration, the first figure-eight configuration comprising a first inductor coil loop and a second inductor coil loop wound in opposite directions, wherein the first crossover intersection lies between the first inductor coil loop and the second inductor coil loop, wherein the second inductor coil is constructed so that the second electrically conductive filar crosses over itself at a second crossover intersection thereby forming the second inductor coil as a second figure-eight configuration, the second figure-eight configuration comprising a third inductor coil loop and a fourth inductor coil loop wound in opposite directions, wherein the second crossover intersection lies between the third inductor coil loop and the fourth inductor coil loop, and wherein the third inductor coil is constructed so that the third electrically conductive filar crosses over itself at a third crossover intersection 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Ritter in view of Baarman, further in view of Chen, as applied to claim 6 above, further in view of Yankowitz (US2018/0262050).
Re claim 7, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 6 but does not explicitly disclose tuning transmitter coils to different operating frequencies, although Ritter generally suggests operating coils with different frequencies (see Ritter: [0082-0083] regarding operating coils with different frequencies). Yankowitz however teaches that it is known in the art of wireless power transmission systems using transmitter coil arrays to have the coils have different resonating frequencies (see Yankowitz: [0058], Fig. 1) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ritter in view of Baarman, further in view of Chen, to incorporate the teachings of Yankowitz in this manner for purposes of matching corresponding receivers with various different resonant frequency coils (see Yankowitz: [0058]).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Baarman, further in view of Chen, as applied to claim 15 above, further in view of Suzuki (US2014/0183966).
Re claim 16, Ritter in view of Baarman, further in view of Chen, teaches the antenna array of claim 15 but does not explicitly discuss materials used to embed the antenna array. Suzuki, however, teaches that it is known in the art of wireless power transmitter construction for a potting compound is used to embed the inductor coil array within the intended transmitter structure (see Suzuki: [0081-0082], Fig. 12 regarding transmitter coil being embedded using a resin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ritter in view of Baarman, further in view of Chen, to incorporate the teachings of Suzuki by having coils be embedded in desired transmitter structure using resin for purposes of providing known means to fix in place transmitter coils and provide protective sealing and heat diffusion for the coils depending on intended application (see Suzuki: [0081-0082], [0087]).
Re claim 17, Ritter in view of Baarman, further in view of Chen, further in view of Suzuki teaches the antenna array of claim 16, wherein the potting compound comprises an adhesive, a thermosetting adhesive, a polymeric material, a thermoplastic polymer, a dielectric material, a metal, or a ceramic material (see Suzuki: [0082] regarding use of polymeric materials for the resin/potting compound).
Re claim 18, Ritter in view of Baarman, further in view of Chen, further in view of Suzuki teaches the antenna array of claim 16, and discusses use of potting compound having thermal conductivity (see Suzuki: [0082-0083], [0087]) but does not explicitly discuss thermal .

Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are moot in light of new grounds of rejection made in response to the amended claims.
As discussed above, use of a figure-eight coil together with multiple other coils appears to generally be known in the art. In general, arranging the transmitter coils to be in different layers and overlapping would appear obvious to those of ordinary skill for purposes of coverage as taught by the prior art. Additionally, it would appear generally obvious to arrange transmitter coils with various orientations to those of ordinary skill as either design choice of the transmitter surface and to cover various field directions as suggested by the prior art. If Applicant believes particular features of intended embodiment of the invention would not be obvious to those of ordinary skill in light of the prior art, then Applicant should ensure claim language clearly and explicitly recites the intended features and explanation of nonobviousness 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (US2016/0226292) discloses a wireless power transmitter array using multiple figure-8 loops layered and arranged in an array and is also considered highly relevant to the claimed limitations. Wilson (US2018/0287435) discloses a wireless power transmitter generally having multiple coil shapes overlapping and arranged at a variety of angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                           
/HAL KAPLAN/Primary Examiner, Art Unit 2836